United States Court of Appeals
                       For the First Circuit

No. 02-1393

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                   FLOR DE MARÍA CACHO-BONILLA,

                        Defendant, Appellant.


No. 02-1394

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                      WALDEMAR PÉREZ-QUINTANA,

                        Defendant, Appellant.
                         ____________________

                               ERRATA

     The opinion of this Court, issued on April 14, 2005, should be

amended as follows.

     On page 7, line 6, 1st full paragraph, delete comma after

"No.".

     On page 7, line 7, 1st full paragraph, insert "the" before

"legislation".

     On page 11, lines 3 and 4 of second full paragraph, replace

"United States v. McCann, 366 F.3d 46, 51 (1st Cir. 2004), petition
for cert. filed, No. 04-5632 (U.S. Aug 2, 2004)." with "United

States v. Montminy, 936 F.2d 626, 627 (1st Cir. 1991)."

     On page 13, last line of 1st full paragraph, replace "tampered

with" with "tampered-with".

     On page 15, line 4 of footnote 4, replace "386e," with "386,".

     On page 20, 1st line of 2nd full paragraph, replace "last"

with "next".